Case 1:19-cv-00987-PEC Document6 Filed 08/02/19 Page 1 of 4

IN THE UNITED STATES COURT OF FEDERAL CLAIMS 5

nn411

No. 19-987 T =
(Judge Patricia Elaine Campbell-Smith) !
WILLIAM JOSEPH MOONEY and JONI THERESE MOONEY,
Plaintiffs,
V.
THE UNITED STATES,

Defendant.

RESPONSE OF THE UNITED STATES IN OPPOSITION
TO PLAINTIFFS’ “EXPEDITED MOTION FOR STAY OF JUDGMENT
AND STAY OF EVICTION”

Pursuant to Rules 15(a) and 19(a) of the Rules of the United States Court of Federal
Claims (Rule(s) or RCFC), defendant, the United States, by and through its counsel of record,
hereby responds to plaintiffs’ “Expedited Motion for Stay of Judgment and Stay of Eviction.”

Plaintiffs pro se, William Joseph and Joni Therese Mooney, filed suit in this Court on
July 9, 2019, challenging the validity of an order of sale against them entered by the United
States District Court for the District of Minnesota.' In support, plaintiffs argue that the district
court does not constitute a “Court of the United States arising under Article III Sections 1 and 2”

of the Constitution, and therefore they have been denied due process. Compl. at 1, see also Dkt.

4 at 8. On July 24, 2019, they filed an “Expedited Motion for Stay of Judgment and Stay of

 

' The proceeding in the District of Minnesota is United States v. Mooney, No. 16-2547.
Case 1:19-cv-00987-PEC Document6 Filed 08/02/19 Page 2 of 4

Eviction,” in which they ask this Court to stay execution of the order of sale in the District of
Minnesota until they “have a bona fide Trial by the rules of Common Law and Equity[.]” Dkt. 4
at 21.

Generally, “[t]he ability to stay cases is an exercise of court’s inherent power to manage
its own docket.” Murata Machinery USA v. Daifuku Co., 830 F.3d 1357, 1361 (Fed. Cir. 2016)
(emphasis added). Plaintiffs here, however, ask for a very different kind of relief—viz., an
injunction restraining the execution of an order of a federal district court. That request lies
outside of this Court’s jurisdiction to grant. The Court of Federal Claims “‘does not have
jurisdiction to review the decisions of district courts[.]’”’” Vereda, Ltda. y. United States, 271
F.3d 1367, 1375 (Fed. Cir. 2001) (quoting Joshua v. United States, 17 F.3d 378, 380 (Fed. Cir.
1994) (jurisdiction likewise lacking over decisions of “the clerks of district courts relating to
proceedings before those courts”)). If plaintiffs wished to appeal from the decision from the

District of Missouri, and/or seek a stay in relation thereto, their proper recourse would have been

 

2 In addition, and even if this case originated before this Court, there is no jurisdiction to award
the type of relief plaintiffs here seek (essentially, an injunction against tax collection via an order
of sale). Schlabach v. United States, 97 Fed. Cl. 232, 233-34 (2011) (denying request for
temporary restraining order in a case brought directly before the Court of Federal Claims seeking
a refund of tax penalties paid in full), This Court’s authority to grant equitable relief exists only
in a limited fashion, “‘as an incident of and collateral to a [] money judgment.’” Schlabach, 97
Fed. Cl. at 233-34, To the extent that what plaintiffs actually seek is an injunction against the
collection of taxes, the Anti-Injunction Act, 26 U.S.C. § 7421(a), “‘flatly prohibits’ the grant of
injunctive relief regarding IRS collection proceedings.” Jd. at 234 (quoting Ledford v. United
States, 297 F.3d 1378, 1381 (Fed. Cir. 2002)). Similarly, 28 U.S.C. § 2515, on which plaintiffs
rely, applies to requests for new trial for cases originating in the Court of Federal Claims, not in
relation to cases decided by other courts. See, e.g., Sanders yv. United States, No. 18-979, 2018
WL 6190375 (Fed. Cl. Nov. 28, 2018) (where plaintiff sought relief against various non-federal
officials and agencies and had “litigated extensively” in district court, Court of Federal Claims
could not determine how 28 U.S.C. § 2515(a) , inter alia, conferred jurisdiction).

 
Case 1:19-cv-00987-PEC Document6 Filed 08/02/19 Page 3 of 4

to seek reconsideration in that court, and thence, should they have failed, to the Eighth Circuit.?
Because plaintiffs’ request lies outside this Court’s jurisdiction to grant, their motion
should be denied.
CONCLUSION
For the reasons stated herein, the Court should deny plaintiffs’ “Expedited Motion for

Stay of Judgment and Stay of Eviction.”

August 2, 2019 Respectfully submitted,
PADMA Co SV ito >
MARGAWET E, SHEER

Attorney of Record

U.S. Department of Justice

Tax Division

Court of Federal Claims Section
Post Office Box 26

Ben Franklin Post Office
Washington, D.C. 20044

(202) 307-6627

(202) 514-9440 (facsimile)
margaret.e.sheer@usdoj.gov

RICHARD E. ZUCKERMAN

Principal Deputy Assistant Attorney General
DAVID I. PINCUS ,

Chief, Court of Federal Claims Section

Hoy J tiwtog.

Of Counsel

 

3 As plaintiffs themselves acknowledge, they did file a notice of appeal, but then moved to
dismiss that appeal, which motion the Eighth Circuit granted. See Compl. at 6, 85 (both noting
that plaintiffs withdrew their appeal before the Eighth Circuit in order to file this proceeding in
the Court of Federal Claims); Dkt. 4 at 3 (same). The appeal in the Eighth Circuit is United
States v. Mooney, No. 19-1533.

 
Case 1:19-cv-00987-PEC Document6 Filed 08/02/19 Page 4 of 4

CERTIFICATE OF SERVICE
I certify that service of the foregoing Response in Opposition to Plaintiffs’ “Expedited
Motion for Stay of Judgment and Stay of Eviction,” has been made on plaintiffs, pro se, on this
2nd day of August, 2019, by mailing a copy thereof, in a postage prepaid envelope, to the

following address:

William Joseph Mooney and Joni Therese Mooney
409 6th Ave., NW
Little Falls, MN 56345

0
Court of Federal Claims Section
U.S. Department of Justice
Tax Division
Post Office Box 26
Ben Franklin Post Office

Washington, D.C. 20044
(202) 307-6440

 
